Exhibit 10.f.ii. SOUTH JERSEY INDUSTRIES, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM Amended and Restated Effective January 1, 2009 Recent History & Purpose of Amendments & Restatements: This January 1, 2009 amendment and restatement of the Program amends the Program to comply with the applicable requirements of section 409A of the Code. The February 1, 2003 amendment changed the definition of “Final Average Compensation” to clarify that for the purposes of the Program’s benefit calculation, annual cash will be considered as part of compensation in the year earned, without regard to when that annual cash might be actually paid or deferred. The December 1, 2001 amendment modified the definition of “Company” so that Officers elected on or after December 1, 2001, other than officers elected in South Jersey Industries and/or South Jersey Gas Company, would not be covered by the Program.The Accrued Benefit for Officers of other subsidiary companies, who attained eligible status by reaching fifty (50) years of age while an Officer of any of the companies listed under the pre December 1, 2001 amendment, remain eligible for Program benefits and are unaffected by this modification. SOUTH JERSEY INDUSTRIES, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM TABLE OF CONTENTS Page I. PURPOSE 1 II. DEFINITIONS 1 III. DETERMINATION OF PROGRAM BENEFITS 3 IV. PROTECTION OF CONFIDENTIAL INFORMATION: NONCOMPETITION 6 V. CLAIMS PROCEDURES 7 VI. MISCELLANEOUS 8 ATTACHMENT “A” 12 ATTACHMENT “B” 14 SOUTH JERSEY INDUSTRIES, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM I.
